                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


MARTIN EMERSON,

      Plaintiff,

v.                                          CASE NO. 3:18cv2391-MCR-MJF

MASTEC, INC.,

     Defendants
___________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated May 20, 2019. ECF No. 16. Plaintiff has been furnished a

copy of the Report and Recommendation and has been afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                       Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     This action is DISMISSED without prejudice for failure to comply

with multiple court orders and for failure to prosecute

       3.     The clerk of court is directed to close the case file.

       DONE AND ORDERED this 20th day of June 2019.




                                           s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2391-MCR-MJF
